Citation Nr: 0936474	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of an in-
service head injury, to include headaches and traumatic brain 
injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
October 1972 to May 1973.  He also had active service in the 
Naval Reserves from November 2001 to June 2002, with service 
in the United Arab Emirates in support of Operation Enduring 
Freedom.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in August 2006.  
The Veteran testified at that time and the hearing transcript 
is of record.  The Veteran also requested a video-conference 
hearing.  The hearing was scheduled and subsequently held in 
August 2009.  The Veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) and the hearing transcript 
is of record. 

The issue on appeal before the Board was originally phrased 
as entitlement to service connection for chronic headaches.  
In light of the Veteran's hearing testimony and the recent 
determinations in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009) and Brokowski v. Shinseki, 23 Vet. App. 79, 85-6 
(2009), the Board has rephrased the issue on appeal as 
entitlement to service connection for residuals of an in-
service head injury, to include headaches and traumatic brain 
injury.

The Veteran also testified in August 2009 that he was no 
longer able to work as a result of various disabilities.  See 
video-conference hearing transcript, p. 23.  The Board 
construes the Veteran's testimony in this regard to be a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This claim is referred to 
the RO for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he sustained a closed 
head injury during his period of active service in the Naval 
Reserves (i.e., November 2001 to June 2002).  Specifically, 
the Veteran testified in August 2009 that he struck his head 
on a metal doorway during a training exercise in "pretty 
rough water."  The Veteran subsequently fell off of a ladder 
and onto the floor, where he struck his head a second time.  
See video-conference transcript, p. 6-7.  The Veteran denied 
seeking medical treatment following this incident because 
there were no medical facilities "five miles out into the 
Persian Gulf."  See video-conference transcript, p. 8.  He 
also reported a host of physical complaints since discharge 
from service including vision loss, memory problems, balance 
problems, and headaches.  See video-conference transcript, p. 
22.  The Veteran also expressed his opinion that these 
symptoms were manifestations of TBI.  Id. 

Service treatment records (STRs) associated with the claims 
file reveal that the Veteran was afforded a clinical 
evaluation and physical examination in September 2001 prior 
to entering service.  No neurological abnormalities were 
found at that time and the Veteran provided a medical history 
in which he specifically denied ever having frequent or 
severe headaches, dizziness or fainting spells, loss of 
memory or amnesia, eye trouble, or head injury.  Similarly, 
the Veteran denied any such symptoms at the time of a 
November 2001 overseas screening examination.       

The Veteran was afforded a post-deployment medical assessment 
in May 2002.  No neurological abnormalities were noted at 
that time and the Veteran was found fit for demobilization.  
The Veteran subsequently reported "weekly stress headaches" 
on an April 2003 report of medical history.

That same month, the Veteran was afforded a VA Compensation 
and Pension (C&P) neurology examination.  The Veteran 
reported a past medical history significant for headaches 
since January 2002 while stationed abroad.  According to the 
Veteran, he was at that time on active duty for a period of 
18 to 20 hours daily, got little sleep, and spent significant 
time on his feet.  These headaches occurred three to four 
times per week and lasted approximately five to six hours.  
The Veteran obtained some relief from these symptoms by 
taking large doses of Ibuprofen and reported that the 
duration and frequency of the headaches decreased since 
discharge from active duty.  Following a neurological 
examination, the examiner diagnosed the Veteran as having 
tension-type headaches.  The examiner noted that the 
Veteran's description of the headaches, as well as the lack 
of migraine symptoms or characteristics, supported this 
conclusion, particularly where, as here, the intensity, 
frequency, and duration of the headaches decreased since the 
Veteran's discharge from active service.

The Veteran sought care at a VA medical facility in May 2006 
for a variety of physical complaints.  It was noted at that 
time that the Veteran had headaches approximately three to 
four times per week, particularly after reading or watching 
television about the war in Iraq.  The Veteran was diagnosed 
the following month at a VA medical facility as having 
migraine headaches.  He was prescribed Zomig to manage his 
headache symptoms.  

The Veteran testified in August 2006 before a DRO that his 
headaches began during his active duty period in the Naval 
Reserves.  At that time, the Veteran indicated that he worked 
long hours and was in charge of 30 to 60 people.  The 
headaches occurred, according to the Veteran, mainly at night 
and lasted approximately four to eight hours.  The Veteran 
stated that he would "just shovel aspirin down and go on 
with it."  See hearing transcript, p.1.  After discharge, 
the headaches continued and were accompanied by additional 
symptoms including sensitivity to light, nausea, and 
forgetfulness.  

The Veteran was subsequently afforded a TBI consultation at a 
VA medical facility in October 2007.  The Veteran indicated 
at that time that he sustained a head injury in service when 
he struck his head while walking up a deck ladder.  The 
Veteran fell to the deck, struck his head a second time, and 
briefly lost consciousness.  Thereafter, according to the 
Veteran, he developed headaches and irritability, and had 
difficulty concentrating.  The Veteran also reported a host 
of other physical problems, including loss of balance, 
dizziness, poor concentration, headaches, nausea, vision 
problems, sensitivity to light, numbness or tingling in parts 
of the body, changes in sense of taste, forgetfulness, 
fatigue, anxiety, and poor frustration tolerance.  Following 
a physical examination, the examiner diagnosed the Veteran as 
having a closed head injury and headaches.  The examiner also 
noted that the Veteran had a "+ TBI screen."  

That same month, the Veteran underwent a VA mental health 
consultation.  The Veteran reported an in-service history of 
head trauma after he struck his head on a hatch cover and 
lost his balance.  The Veteran subsequently fell and struck 
his head a second time on the deck before briefly losing 
consciousness.  Following this incident, the Veteran 
experienced headaches, memory loss, and had difficulty 
concentrating.  A mental status examination was within normal 
limits.  The impression was "r/o [rule out] depressive 
disorder."

In December 2007, the Veteran presented to a VA medical 
facility for a neurological consultation.  His past medical 
history was significant for head trauma, disabling headaches, 
and a "+ TBI screen."  Magnetic resonance imaging (MRI) was 
interpreted to show "No Septum.  ?Large Pituitary?  Non-
Contrasting, No MRA."  The impression was migraine 
headaches.

Also associated with the claims file is an August 2009 
statement from J.S., a fellow sailor stationed with the 
Veteran from November 2001 to May 2002.  According to J.S., 
the Veteran struck his head on the overhead of the boat cabin 
while participating in a patrol exercise in "rough seas."  
The Veteran subsequently fell to the deck, struck his head a 
second time, and lost consciousness for a short period of 
time.  Thereafter, the Veteran, according to J.S., had 
severe, frequent headaches, blurred vision, memory loss, and 
dizziness.  The Veteran took large doses of aspirin to manage 
these symptoms.    

In this case, a VA examination is necessary to ascertain the 
nature and etiology of any and all neurological disabilities, 
to include headaches and TBI, and their relationship to 
service, if any.  The previously conducted examination 
contained no discussion of the etiology of the current 
disabilities, and is not adequate to allow for the resolution 
of the claim.  Thus, the RO should schedule the Veteran for a 
VA examination to address these issues.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).
In light of the Board's decision to remand the Veteran's 
claims for additional evidentiary development, the RO should 
also provide the Veteran with complete notice pursuant to the 
Veterans Claims Assistance Act (VCAA) of the information and 
evidence needed to substantiate the service connection claim 
for residuals of an in-service head injury, to include 
headaches and traumatic brain injury.  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all relevant VA 
medical records pertaining to the Veteran that are dated from 
May 13, 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.   The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for residuals 
of an in-service head injury, to include 
headaches and traumatic brain injury.

2.  The RO should associate with the 
claims folder any relevant VA medical 
treatment records pertaining to the 
Veteran dated since May 2008.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the Veteran's any 
residuals of the Veteran's in-service head 
trauma.  The claims folder must be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted.  
The examiner must state whether the 
Veteran has traumatic brain injury (TBI).  
If so, the examiner is asked to express an 
opinion as to whether the TBI is at least 
as likely as not related to the Veteran's 
period of active military service, and 
particularly to the in-service head injury 
described by the Veteran above.  The 
examiner is also asked to express an 
opinion as to which of the Veteran's 
symptoms, if any, are attributable to TBI 
and which symptoms, if any, are 
attributable to a different neurological 
disability.  

The examiner must state whether the 
Veteran reports a continuity of 
neurological problems since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
If the examiner determines that the 
Veteran does not have traumatic brain 
injury, the examiner is asked to explain 
the significance of the "+ TBI screen."  
See October 2007 VA TBI consultation note.  
The examiner must provide a complete 
rationale for any stated opinion.

The examiner is also asked to express an 
opinion as to whether the Veteran's 
currently diagnosed headaches are at least 
as likely as not related to the Veteran's 
period of active military service, and 
particularly to the in-service head injury 
described by the Veteran above.  The 
examiner must state whether the Veteran 
reports a continuity of neurological 
problems since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claim, which must include 
consideration of whether service 
connection for TBI is warranted.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

